Citation Nr: 0713542	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-06 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed cervical 
dysplasia.  

2.  Entitlement to service connection for claimed 
dermatofibrosarcoma protuberans.  

3.  Entitlement to service connection for claimed migraine 
headaches.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1984 to June 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.  



REMAND

During service, the veteran was seen for findings and 
treatment referable to cervical dysplasia on multiple 
occasions from June 1984 to September 1985.  

The May 1987 separation examination report indicates the 
veteran received a final pap smear; however, the results were 
not included on the examination report.  Further, the 
examination report contains no notations indicating 
complaints or symptoms pertaining to disorders of the cervix.  

The Board observes that, subsequent to service, the medical 
records are replete with treatment for dermatofibrosarcoma 
protuberans and headaches.  

In this regard, service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of her 
claimed disorders.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
these four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

It is the judgment of the Board that such an examination is 
"necessary" under 38 U.S.C.A. § 5103A(d).  

Additionally, the Board notes that VA regulations provide 
that VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, such as 
the Social Security Administration (SSA).  See 38 C.F.R. 
§ 3.159(c)(2).  

In this regard, the Board notes a January 2006 letter from 
the veteran indicated that she had applied for SSA disability 
benefits.  Thus, the SSA may have medical records in 
conjunction with this application that would bear on the 
veteran's current appeal before the Board.  38 C.F.R. § 
3.159(c)(2).  Thus, the RO must request these SSA records and 
associate them with the veteran's claims file.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103 
and 5103A, and any other applicable legal 
precedent, by way of a written notice to 
the veteran.  Such notice should 
specifically apprise her of the evidence 
and information necessary to substantiate 
her claims and inform her whether she or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  The veteran should also be 
provided with an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the service connection 
claims on appeal, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the Social Security 
Administration and request copies of the 
administrative decision and all medical 
records considered in the veteran's claim 
for SSA disability benefits (and any 
subsequent disability determination 
evaluations).  All records obtained 
should be associated with the claims 
file.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of her claimed cervical 
dysplasia, dermatofibrosarcoma 
protuberans, and migraine headaches.  The 
veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings, the examiner 
should opine as to whether the veteran 
has current disability manifested by 
cervical dysplasia, dermatofibrosarcoma 
protuberans or migraine headaches that at 
least as likely as not (e.g., a 50 
percent or greater likelihood) had its 
clinical onset during her period of 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.  

4.  After completion of the above 
development, the veteran's claims of 
service connection for cervical 
dysplasia, dermatofibrosarcoma 
protuberans, and migraine headaches 
should be readjudicated.  If the 
determination remains adverse to the 
veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



